                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32        Desc
                                                                                                      Main Document    Page 1 of 20


                                                                   1     Steven J. Kahn (CA Bar No. 76933)
                                                                         Gail S. Greenwood (CA Bar No. 169939)
                                                                   2     PACHULSKI STANG ZIEHL & JONES LLP
                                                                         10100 Santa Monica Blvd., 13th Floor
                                                                   3     Los Angeles, California 90067
                                                                         Telephone: 310/277-6910
                                                                   4     Facsimile: 310/201-0760
                                                                         E-mail: skahn@pszjlaw.com
                                                                   5              ggreenwood@pszjlaw.com

                                                                   6     Co-Counsel to Chapter 11 Debtors and
                                                                         Debtors in Possession
                                                                   7
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   8                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   9     In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                  10     VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                         INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  11                                                           Case No. 2:18-bk-20163-ER;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  Debtors and Debtors in Possession.           Case No. 2:18-bk-20164-ER;
                                                                  12                                                           Case No. 2:18-bk-20165-ER;
                                                                          Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                           ATTORNEYS AT LAW




                                                                          Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                                                  14      Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                                                          Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  15      Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                          Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  16      Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                          Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  17      Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                           Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  18      Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                          Affects St. Vincent Dialysis Center, Inc.
                                                                  19      Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                          Affects Verity Business Services
                                                                  20      Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                          Affects Verity Holdings, LLC
                                                                  21      Affects De Paul Ventures, LLC                       Adversary No. ____________
                                                                          Affects De Paul Ventures - San Jose Dialysis, LLC
                                                                  22                                                           COMPLAINT FOR BREACH OF
                                                                                                                               WRITTEN CONTRACTS, TURNOVER,
                                                                  23                                                           UNJUST ENRICHMENT, AND DAMAGES
                                                                                                                               FOR VIOLATION OF THE AUTOMATIC
                                                                  24                                                           STAY

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           1
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER             Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32             Desc
                                                                                                         Main Document    Page 2 of 20


                                                                   1     ST. VINCENT MEDICAL CENTER, a California
                                                                         nonprofit public benefit corporation, SETON
                                                                   2     MEDICAL CENTER, a California nonprofit
                                                                         public benefit corporation, O’CONNOR
                                                                   3     HOSPITAL, a California nonprofit public benefit
                                                                         corporation, and SAINT LOUISE REGIONAL
                                                                   4     HOSPITAL, a California nonprofit public benefit
                                                                         corporation,
                                                                   5
                                                                                           Plaintiffs,
                                                                   6     v.

                                                                   7     CALIFORNIA PHYSICIANS’ SERVICE dba
                                                                         BLUE SHIELD OF CALIFORNIA, a California
                                                                   8     nonprofit public benefit corporation,

                                                                   9                       Defendant.

                                                                  10

                                                                  11              St. Vincent Medical Center, Seton Medical Center, O’Connor Hospital, and Saint Louise
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Regional Hospital (collectively, “Plaintiffs”) allege as follows:
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                          JURISDICTION AND VENUE
                                           ATTORNEYS AT LAW




                                                                  14              1.       The Bankruptcy Court has jurisdiction over this adversary proceeding (the “Action”)

                                                                  15     pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                  16              2.       The Action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                                                  17              3.       Venue is proper in this court pursuant to 28 U.S.C. § 1409 because the Action arises

                                                                  18     in, and is related to, the above-captioned Chapter 11 cases pending in the United States Bankruptcy

                                                                  19     Court for the Central District of California, Los Angeles Division.

                                                                  20              4.       Plaintiffs consent to the entry of final orders or judgments by the Bankruptcy Court

                                                                  21     even it if is determined that, absent consent of the parties, the Bankruptcy Court cannot enter final

                                                                  22     orders or judgments in the Action.

                                                                  23                                                  THE PARTIES

                                                                  24              5.       At all relevant times herein, Plaintiff St. Vincent Medical Center (“St. Vincent”) was

                                                                  25     a California nonprofit public benefit corporation doing business in the County of Los Angeles

                                                                  26     providing hospital and ancillary medical services on an inpatient and outpatient basis.

                                                                  27              6.       At all relevant times herein, Plaintiff Seton Medical Center (“Seton”) was a

                                                                  28     California nonprofit public benefit corporation doing business in the County of San Mateo providing

                                                                                                                              2
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                       Main Document    Page 3 of 20


                                                                   1     hospital and ancillary medical services on an inpatient and outpatient basis. Seton operated two

                                                                   2     hospital facilities, one in Daly City and one in Moss Beach, under a consolidated acute care license.

                                                                   3               7.      At all relevant times herein, Plaintiff O’Connor Hospital (“O’Connor”) was a

                                                                   4     California nonprofit public benefit corporation doing business in the County of Santa Clara

                                                                   5     providing hospital and ancillary medical services on an inpatient and outpatient basis.

                                                                   6               8.      At all relevant times herein, Plaintiff Saint Louise Regional Hospital (“Saint Louise”)

                                                                   7     was a California nonprofit public benefit corporation doing business in the County of Santa Clara

                                                                   8     providing hospital and ancillary medical services on an inpatient and outpatient basis.

                                                                   9               9.      Defendant California Physicians’ Service, dba Blue Shield of California (“Blue

                                                                  10     Shield” or “Defendant”), is a California nonprofit public benefit corporation that, on information and

                                                                  11     belief, offers regulated health insurance plans in California. Blue Shield provides health insurance
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     for its enrolled members under contractual arrangements with hospitals, physicians, and other
                                        LOS ANGELES, CALIFORNIA




                                                                  13     medical care providers.
                                           ATTORNEYS AT LAW




                                                                  14                                                 BACKGROUND

                                                                  15               10.     On August 31, 2018 (“Petition Date”), each of the above-captioned debtors (each a

                                                                  16     “Debtor” and collectively the “Debtors”) filed a voluntary petition for relief under chapter 11 of title

                                                                  17     11 of the United States Code (the “Bankruptcy Code”).1 The cases are currently being jointly

                                                                  18     administered before the Bankruptcy Court [Docket No. 17]. Since the commencement of these

                                                                  19     cases, the Debtors have been operating their businesses as debtors in possession pursuant to §§ 1107

                                                                  20     and 1108 of the Bankruptcy Code.

                                                                  21               11.     Defendant had actual notice of the bankruptcy filings by the Debtors and of the

                                                                  22     imposition of the automatic stay pursuant to, among other notifications, the Notice of Case

                                                                  23     Commencement of Chapter 11 Cases and Meeting of Creditors Pursuant to Section 341 of the

                                                                  24     Bankruptcy Code [Docket No.185] that was served on Defendant on or about September 14, 2018.

                                                                  25               12.     This Action seeks the recovery of underpaid and unpaid amounts due to the Plaintiffs

                                                                  26     from Defendant on account of, and for reimbursement of, covered medical services provided by

                                                                  27

                                                                  28     1
                                                                             All references to sections of the Bankruptcy Code are to 11 U.S.C. §§ 101, et seq., as amended.
                                                                                                                              3
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                                                                                      Main Document    Page 4 of 20


                                                                   1     Plaintiffs to the enrolled patient members of health benefit plans offered or administered by

                                                                   2     Defendant. These amounts include medical care provided on dates of service (DOS) spanning the

                                                                   3     period from one year prior to the Petition Date through certain dates described in further detail

                                                                   4     below.

                                                                   5              13.      Debtor Verity Health System of California, Inc. (“VHS”), a California nonprofit

                                                                   6     public benefit corporation, is the sole corporate member of each of St. Vincent, Seton, O’Connor,

                                                                   7     and Saint Louise. Each of the Plaintiffs is also a Debtor.

                                                                   8              14.      On September 14, 2018, the Office of the United States Trustee appointed an Official

                                                                   9     Committee of Unsecured Creditors in these cases.

                                                                  10              15.      On December 27, 2018, the Court entered an order [Docket No. 1153] that authorized

                                                                  11     the sale of substantially all of the assets of O’Connor and Saint Louise to a purchaser, the County of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Santa Clara, pursuant to the terms of an Asset Purchase Agreement dated October 1, 2018 (“SCC
                                        LOS ANGELES, CALIFORNIA




                                                                  13     APA”). Pursuant to Section 1.9 of the SCC APA, the sale excluded all accounts receivable owed to
                                           ATTORNEYS AT LAW




                                                                  14     the Debtors based on covered medical services provided by O’Connor or Saint Louise prior to

                                                                  15     March 1, 2019, which accounts receivable remain property of the bankruptcy estates.

                                                                  16              16.      On January 9, 2020, the Court entered an order [Docket No. 3934] that authorized the

                                                                  17     Debtors to implement an orderly closure of St. Vincent. St. Vincent ceased providing medical care

                                                                  18     by January 31, 2020. Subsequently, on April 10, 2020, the Court entered an order [Docket No.

                                                                  19     4530] which authorized the sale of certain assets of St. Vincent to a purchaser, the Chan Soon-

                                                                  20     Shiong Family Foundation, pursuant to the terms of an Asset Purchase Agreement dated March 30,

                                                                  21     2020 (“SVMC APA”). Pursuant to Section 1.8 of the SVMC APA, the sale excluded all accounts

                                                                  22     receivable owed to the Debtors based on covered medical services provided by St. Vincent prior to

                                                                  23     February 1, 2020, which accounts receivable remain property of the bankruptcy estates.

                                                                  24              17.      On April 23, 2020, the Court entered an order [Docket No. 4634] that authorized the

                                                                  25     sale of substantially all of the assets of Seton to a purchaser, AHMC Healthcare Inc., pursuant to the

                                                                  26     terms of an Asset Purchase Agreement dated March 30, 2020 (“SMC APA”). Pursuant to Section

                                                                  27     1.8(g) of the SMC APA, the sale excluded all accounts receivable owed to the Debtors based on

                                                                  28

                                                                                                                             4
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER               Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32           Desc
                                                                                                           Main Document    Page 5 of 20


                                                                   1     covered medical services provided by Seton prior to August 14, 2020, which accounts receivable

                                                                   2     remain property of the bankruptcy estates.

                                                                   3              18.      On August 14, 2020, the Court entered an order [Docket No. 5504] confirming the

                                                                   4     Modified Second Amended Joint Chapter 11 Plan of Liquidation (Dated July 2, 2020) of the

                                                                   5     Debtors, the Prepetition Secured Creditors and the Committee [Docket No. 5466] (the “Plan”).

                                                                   6     Upon the Effective Date of the Plan, all Causes of Action are vested in the Liquidating Trust created

                                                                   7     under the Plan (as such terms are defined in the Plan). This Action is among the Causes of Action

                                                                   8     that are included in the Liquidating Trust Assets (as defined in the Plan).

                                                                   9              19.      Plaintiffs have attempted to engage in “meet and confer” discussions with Blue Shield

                                                                  10     in an effort to resolve the accounts receivable owed to Plaintiffs. Plaintiffs bring this Action to

                                                                  11     recover unpaid or underpaid claims that remain due and owing from Health Net for the period
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     commencing one year prior to the Petition Date through (i) February 28, 2019, with respect to
                                        LOS ANGELES, CALIFORNIA




                                                                  13     O’Connor and Saint Louise, (ii) January 31, 2020, with respect to St. Vincent, and (iii) July 31,
                                           ATTORNEYS AT LAW




                                                                  14     2020, with respect to Seton, and to preserve Plaintiffs’ rights to such claims on behalf of the

                                                                  15     Debtors’ estates, in the following minimum amounts:

                                                                  16
                                                                                                              Plaintiff               Amount Owed
                                                                  17                                  St. Vincent                           $4,100,759
                                                                  18                                  Seton                                 $5,998,620
                                                                  19                                  O’Connor                              $1,837,209

                                                                  20                                  Saint Louise                           $710,570
                                                                                                                          Total            $12,647,221
                                                                  21

                                                                  22                                                 FIRST CLAIM FOR RELIEF
                                                                  23                             (For Breach of Written Contract by Plaintiff St. Vincent)
                                                                  24              20.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation
                                                                  25     contained in Paragraphs 1 through 19 above, as though fully set forth herein.
                                                                  26              21.      Effective December 1, 2010, St. Vincent and Blue Shield entered into a written Fee
                                                                  27     for Service Hospital Provider Agreement, and effective December 1, 2017, St. Vincent and Blue
                                                                  28     Shield entered into a written Fee for Service Hospital Provider Agreement, each as amended and
                                                                                                                                  5
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                                                                                      Main Document    Page 6 of 20


                                                                   1     supplemented from time to time thereafter (collectively, the “St. Vincent/Blue Shield Agreements”),

                                                                   2     pursuant to which Blue Shield agreed to reimburse St. Vincent for covered medical services

                                                                   3     provided to Blue Shield members at agreed upon rates. True and correct copies of the St.

                                                                   4     Vincent/Blue Shield Agreements are attached hereto and incorporated herein by reference as

                                                                   5     Exhibits A-1 and A-2.2

                                                                   6              22.      Pursuant to Article V of the St. Vincent/Blue Shield Agreements, St. Vincent was

                                                                   7     required to submit claims to Blue Shield within 180 days following the end of each billing period,

                                                                   8     and Blue Shield was required to pay St. Vincent for covered services in accordance with the agreed

                                                                   9     upon compensation schedules and within the time-frames mandated by applicable state or federal

                                                                  10     law. Other than charging Blue Shield members for certain copayments, coinsurance, and/or

                                                                  11     deductibles, St. Vincent is precluded under Article VI of the St. Vincent/Blue Shield Agreements
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     from seeking payment from the members or persons acting on a member’s behalf in the event that
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Blue Shield fails to pay a timely submitted claim.
                                           ATTORNEYS AT LAW




                                                                  14              23.      St. Vincent timely submitted thousands of claims to Blue Shield for medical services

                                                                  15     provided to Blue Shield members, which were due and payable to St. Vincent between August 31,

                                                                  16     2017, and January 31, 2020.

                                                                  17              24.      Blue Shield has breached the St. Vincent/Blue Shield Agreements by failing and

                                                                  18     refusing to pay St. Vincent for the services provided to Blue Shield members, or by paying St.

                                                                  19     Vincent amounts less than what is owed pursuant to the terms of the St. Vincent/Blue Shield

                                                                  20     Agreements, despite St. Vincent’s timely submission of claims. A list of the unpaid or underpaid

                                                                  21     claims (the “St. Vincent Claims”), including the dates of submission, amounts owed and partial

                                                                  22     payments, if any, all redacted to preserve confidential patient information, is attached hereto as

                                                                  23     Exhibit B.3

                                                                  24
                                                                         2
                                                                  25       The agreements attached as exhibits to this complaint contain compensation schedules setting forth
                                                                         the rates of compensation for services provided by each Plaintiff to Blue Shield’s members, which
                                                                  26     rates are confidential pursuant to the terms of the agreements. The compensation schedules and
                                                                         related information are therefore omitted from the exhibits. Further, each of the agreements is
                                                                  27     attached without its subsequent amendments, if any.
                                                                         3
                                                                  28       Column A of the spreadsheets attached to this complaint describes each unpaid and underpaid
                                                                         claim by an internal identifier number to preserve patient confidentiality. Plaintiffs maintain detailed
                                                                                                                            6
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                       Main Document    Page 7 of 20


                                                                   1              25.      St. Vincent is informed and believes that all disputed claim procedures have been

                                                                   2     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and

                                                                   3     conditions required of it to be performed under the terms of the St. Vincent/Blue Shield Agreement.

                                                                   4              26.      Demand for payment of the unpaid and underpaid St. Vincent Claims was made, but

                                                                   5     Blue Shield has failed and continues to fail and refuse to pay the St. Vincent Claims.

                                                                   6              27.      By reason of Blue Shield’s breach of the St. Vincent/Blue Shield Agreements, St.

                                                                   7     Vincent has been damaged in the sum of not less than $4,100,759, plus interest thereon at the legal

                                                                   8     rate from and after thirty days after Blue Shield’s receipt of each St. Vincent Claim.

                                                                   9                                         SECOND CLAIM FOR RELIEF

                                                                  10                                      (For Turnover by Plaintiff St. Vincent)

                                                                  11              28.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     contained in Paragraphs 1 through 27 above, as though fully set forth herein.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              29.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to St.
                                           ATTORNEYS AT LAW




                                                                  14     Vincent under the terms of the St. Vincent/Blue Shield Agreements constitute property of St.

                                                                  15     Vincent’s estate in that they are matured and not subject to bona fide dispute.

                                                                  16              30.      Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control

                                                                  17     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver

                                                                  18     such property or the value of same to the debtor.

                                                                  19              31.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                  20     is property of the bankruptcy estate shall pay such debt to the debtor.

                                                                  21              32.      St. Vincent has made demand on Blue Shield to turn over the amounts owed to it

                                                                  22     under the terms of the St. Vincent/Blue Shield Agreements.

                                                                  23              33.      Despite such demand, Blue Shield has failed and continues to fail and refuse to turn

                                                                  24     over the sums owed to St. Vincent.

                                                                  25              34.      St. Vincent is entitled to an order directing Blue Shield to immediately pay the

                                                                  26     amounts owing on the St. Vincent Claims, plus interest thereon at the legal rate according to proof.

                                                                  27     {continued from previous page}
                                                                         information regarding the claims associated with each internal identifier number, including patient
                                                                  28     names and account numbers.
                                                                                                                              7
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER            Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                        Main Document    Page 8 of 20


                                                                   1                                          THIRD CLAIM FOR RELIEF

                                                                   2                                  (For Unjust Enrichment by Plaintiff St. Vincent)

                                                                   3              35.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                   4     contained in Paragraphs 1 through 34 above, as though fully set forth herein.

                                                                   5              36.      St. Vincent provided health care services to Blue Shield members on behalf of and for

                                                                   6     the benefit of Blue Shield.

                                                                   7              37.      St. Vincent provided the services with the understanding that it would be paid by

                                                                   8     Blue Shield for the services provided, but Blue Shield has failed to pay for such services.

                                                                   9              38.      Blue Shield has obtained the benefit of the services and has been unjustly enriched

                                                                  10     thereby to the detriment of St. Vincent.

                                                                  11              39.      By reason thereof, St. Vincent is entitled to an order directing Blue Shield to disgorge
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     the amounts owing on the St. Vincent Claims, plus interest thereon at the legal rate according to
                                        LOS ANGELES, CALIFORNIA




                                                                  13     proof.
                                           ATTORNEYS AT LAW




                                                                  14                                         FOURTH CLAIM FOR RELIEF

                                                                  15                    (For Damages for Violation of the Automatic Stay by Plaintiff St. Vincent)

                                                                  16              40.      Plaintiff St. Vincent refers to and incorporates herein each and every allegation

                                                                  17     contained in Paragraphs 1 through 39 above, as though fully set forth herein.

                                                                  18              41.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to St.

                                                                  19     Vincent for the St. Vincent Claims constitute property of St. Vincent’s bankruptcy estate.

                                                                  20              42.      Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                  21     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                  22              43.      By retaining and failing to pay amounts due to St. Vincent for the St. Vincent Claims

                                                                  23     after actual notice of the Debtors’ bankruptcies, Blue Shield violated the automatic stay by

                                                                  24     exercising control over property of the bankruptcy estate within the meaning of § 362(a)(3) of the

                                                                  25     Bankruptcy Code.

                                                                  26              44.      St. Vincent is entitled to a determination that Blue Shield’s exercise of control over

                                                                  27     amounts due to St. Vincent for the St. Vincent Claims violated, and continues to violate, the

                                                                  28

                                                                                                                               8
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER             Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32             Desc
                                                                                                         Main Document    Page 9 of 20


                                                                   1     automatic stay and that St. Vincent is entitled to damages for violation of the automatic stay pursuant

                                                                   2     to § 105(a) of the Bankruptcy Code, according to proof.

                                                                   3                                            FIFTH CLAIM FOR RELIEF

                                                                   4                                  (For Breach of Written Contract by Plaintiff Seton)

                                                                   5              45.      Plaintiff Seton refers to and incorporates herein each and every allegation contained

                                                                   6     in Paragraphs 1 through 44 above, as though fully set forth herein.

                                                                   7              46.      Effective December 1, 2010, Seton and Blue Shield entered into a written Fee for

                                                                   8     Service Hospital Provider Agreement, and effective December 1, 2017, Seton and Blue Shield

                                                                   9     entered into another written Fee for Service Hospital Provider Agreement, each as amended and

                                                                  10     supplemented from time to time thereafter (collectively, the “Seton/Blue Shield Agreements”), under

                                                                  11     which Blue Shield agreed to reimburse Seton for covered medical services provided to Blue Shield
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     members at agreed upon rates. True and correct copies of the Seton/Blue Shield Agreements are
                                        LOS ANGELES, CALIFORNIA




                                                                  13     attached hereto and incorporated herein by reference as Exhibits C-1 and C-2.
                                           ATTORNEYS AT LAW




                                                                  14              47.      Pursuant to Article V of the Seton/Blue Shield Agreements, Seton was required to

                                                                  15     submit claims to Blue Shield within 180 days following the end of each billing period, and Blue

                                                                  16     Shield was required to pay Seton for covered services in accordance with the agreed upon

                                                                  17     compensation schedules and within the time-frames mandated by applicable state or federal law.

                                                                  18     Other than charging Blue Shield members for certain copayments, coinsurance, and/or deductibles,

                                                                  19     Seton is precluded under Article VI of the Seton/Blue Shield Agreements from seeking payment

                                                                  20     from the members or persons acting on a member’s behalf in the event that Blue Shield fails to pay a

                                                                  21     timely submitted claim.

                                                                  22              48.      Seton timely submitted thousands of claims to Blue Shield for medical services

                                                                  23     provided to Blue Shield members, which were due and payable to Seton between August 31, 2017,

                                                                  24     and July 31, 2020.

                                                                  25              49.      Blue Shield has breached the Seton/Blue Shield Agreements by failing and refusing

                                                                  26     to pay Seton for the services provided to Blue Shield’s members, or by paying Seton amounts less

                                                                  27     than what is owed pursuant to the terms of the Seton/Blue Shield Agreements, despite Seton’s timely

                                                                  28     submission of claims. Lists of the unpaid or underpaid claims related to the Daly City facility and of

                                                                                                                              9
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                                                                                      Main Document    Page 10 of 20


                                                                   1     the unpaid or underpaid claims related to the Moss Beach facility (collectively, the “Seton Claims”),

                                                                   2     including the dates of submission, amounts owed and partial payments, if any, all redacted to

                                                                   3     preserve confidential patient information, are attached hereto as Exhibit D.

                                                                   4              50.      Seton is informed and believes that all disputed claim procedures have been

                                                                   5     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and

                                                                   6     conditions required of it to be performed under the terms of the Seton/Blue Shield Agreements.

                                                                   7              51.      Demand for payment of the unpaid and underpaid Seton Claims was made prior, but

                                                                   8     Blue Shield has failed and continues to fail and refuse to pay the Seton Claims.

                                                                   9              52.      By reason of Blue Shield’s breach of its payment obligations under the Seton/Blue

                                                                  10     Shield Agreements, Seton has been damaged in the sum of not less than $5,998,620, plus interest

                                                                  11     thereon at the legal rate from and after thirty working days after Blue Shield’s receipt of each Seton
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Claim.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                          SIXTH CLAIM FOR RELIEF
                                           ATTORNEYS AT LAW




                                                                  14                                         (For Turnover by Plaintiff Seton)

                                                                  15              53.      Plaintiff Seton refers to and incorporates herein each and every allegation contained

                                                                  16     in Paragraphs 1 through 52 above, as though fully set forth herein.

                                                                  17              54.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to Seton

                                                                  18     under the terms of the Seton/Blue Shield Agreements constitute property of Seton’s estate in that

                                                                  19     they are matured and not subject to bona fide dispute.

                                                                  20              55.      Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control

                                                                  21     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver

                                                                  22     such property or the value of same to the debtor.

                                                                  23              56.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                  24     is property of the bankruptcy estate, shall pay such debt to the debtor.

                                                                  25              57.      Seton has made demand on Blue Shield to turn over the amounts owed to it under the

                                                                  26     terms of the Seton/Blue Shield Agreements.

                                                                  27              58.      Despite such demand, Blue Shield has failed and continues to fail and refuse to turn

                                                                  28     over the sums owed to Seton.

                                                                                                                             10
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                                                                                      Main Document    Page 11 of 20


                                                                   1              59.      Seton is entitled to an order directing Blue Shield to immediately pay the amounts

                                                                   2     owing to Seton on the Seton Claims, plus interest thereon at the legal rate according to proof.

                                                                   3                                        SEVENTH CLAIM FOR RELIEF

                                                                   4                                   (For Unjust Enrichment by Plaintiff Seton)

                                                                   5              60.      Plaintiff Seton refers to and incorporates herein each and every allegation contained

                                                                   6     in Paragraphs 1 through 59 above, as though fully set forth herein.

                                                                   7              61.      Seton provided health care services to Blue Shield’s members on behalf of and for the

                                                                   8     benefit of Blue Shield.

                                                                   9              62.      Seton provided the services with the understanding that it would be paid by Blue

                                                                  10     Shield for the services provided, but Blue Shield has failed to pay for such services.

                                                                  11              63.      Blue Shield has obtained the benefit of the services and has been unjustly enriched
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     thereby to the detriment of Seton.
                                        LOS ANGELES, CALIFORNIA




                                                                  13              64.      By reason thereof, Seton is entitled to an order directing Blue Shield to disgorge the
                                           ATTORNEYS AT LAW




                                                                  14     amounts owing to Seton on the Seton Claims, plus interest thereon at the legal rate according to

                                                                  15     proof.

                                                                  16                                         EIGHTH CLAIM FOR RELIEF

                                                                  17                     (For Damages for Violation of the Automatic Stay by Plaintiff Seton)

                                                                  18              65.      Plaintiff Seton refers to and incorporates herein each and every allegation contained

                                                                  19     in Paragraphs 1 through 64 above, as though fully set forth herein.

                                                                  20              66.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to Seton

                                                                  21     for the Seton Claims constitute property of Seton’s bankruptcy estate.

                                                                  22              67.      Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                  23     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                  24              68.      By retaining and failing to pay amounts due to Seton for the Seton Claims after actual

                                                                  25     notice of the Debtors’ bankruptcies, Blue Shield violated the automatic stay by exercising control

                                                                  26     over property of the bankruptcy estate within the meaning of § 362(a)(3) of the Bankruptcy Code.

                                                                  27              69.      Seton is entitled to a determination that Blue Shield’s exercise of control over

                                                                  28     amounts due to Seton for the Seton Claims violated, and continues to violate, the automatic stay and

                                                                                                                              11
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                                                                                       Main Document    Page 12 of 20


                                                                   1     that Seton is entitled to damages for violation of the automatic stay pursuant to § 105(a) of the

                                                                   2     Bankruptcy Code, according to proof.

                                                                   3                                          NINTH CLAIM FOR RELIEF

                                                                   4                              (For Breach of Written Contract by Plaintiff O’Connor)

                                                                   5              70.      Plaintiff O’Connor refers to and incorporates herein each and every allegation

                                                                   6     contained in Paragraphs 1 through 69 above, as though fully set forth herein.

                                                                   7              71.      Effective December 1, 2010, O’Connor and Blue Shield entered into a written Fee for

                                                                   8     Service Hospital Provider Agreement, and effective December 1, 2017, O’Connor and Blue Shield

                                                                   9     entered into another written Fee for Service Hospital Provider Agreement, each as amended and

                                                                  10     supplemented from time to time thereafter (collectively, the “O’Connor/Blue Shield Agreements”),

                                                                  11     under which Blue Shield agreed to reimburse O’Connor for covered medical services provided to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Blue Shield members at agreed upon rates. True and correct copies of the O’Connor/Blue Shield
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Agreements are attached hereto and incorporated herein by reference as Exhibits E-1 and E-2.
                                           ATTORNEYS AT LAW




                                                                  14              72.      Pursuant to Article V of the O’Connor/Blue Shield Agreements, O’Connor was

                                                                  15     required to submit claims to Blue Shield within 180 days following the end of each billing period,

                                                                  16     and Blue Shield was required to pay O’Connor for covered services in accordance with the agreed

                                                                  17     upon compensation schedules and within the time-frames mandated by applicable state or federal

                                                                  18     law. Other than charging Blue Shield members for certain copayments, coinsurance, and/or

                                                                  19     deductibles, O’Connor is precluded under Article VI of the O’Connor/Blue Shield Agreements from

                                                                  20     seeking payment from the members or persons acting on a member’s behalf in the event that Blue

                                                                  21     Shield fails to pay a timely submitted claim.

                                                                  22              73.      O’Connor timely submitted thousands of claims to Blue Shield for medical services

                                                                  23     provided to Blue Shield members, which were due an payable to O’Connor between August 31,

                                                                  24     2017, and February 28, 2019.

                                                                  25              74.      Blue Shield has breached the O’Connor/Blue Shield Agreements by failing and

                                                                  26     refusing to pay O’Connor for the services provided to Blue Shield members, or by paying O’Connor

                                                                  27     amounts less than what is owed pursuant to the terms of the O’Connor/Blue Shield Agreements,

                                                                  28     despite O’Connor’s timely submission of claims. A list of the unpaid or underpaid claims (the

                                                                                                                             12
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                      Main Document    Page 13 of 20


                                                                   1     “O’Connor Claims”), including the dates of submission, amounts owed and partial payments, if any,

                                                                   2     all redacted to preserve confidential patient information, is attached hereto as Exhibit F.

                                                                   3              75.      O’Connor is informed and believes that all disputed claim procedures have been

                                                                   4     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and

                                                                   5     conditions required of it to be performed under the terms of the O’Connor/Blue Shield Agreements.

                                                                   6              76.      Demand for payment of the unpaid and underpaid O’Connor Claims was made, but

                                                                   7     Blue Shield has failed and continues to fail and refuse to pay the O’Connor Claims.

                                                                   8              77.      By reason of Blue Shield’s breach of the O’Connor/Blue Shield Agreements,

                                                                   9     O’Connor has been damaged in the sum of not less than $1,837,209, plus interest thereon at the legal

                                                                  10     rate from and after thirty days after Blue Shield’s receipt of each O’Connor Claim.

                                                                  11                                         TENTH CLAIM FOR RELIEF
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                      (For Turnover by Plaintiff O’Connor)
                                        LOS ANGELES, CALIFORNIA




                                                                  13              78.      Plaintiff O’Connor refers to and incorporates herein each and every allegation
                                           ATTORNEYS AT LAW




                                                                  14     contained in Paragraphs 1 through 77 above, as though fully set forth herein.

                                                                  15              79.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to

                                                                  16     O’Connor under the terms of the O’Connor/Blue Shield Agreements constitute property of

                                                                  17     O’Connor estate in that they are matured and not subject to bona fide dispute.

                                                                  18              80.      Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or control

                                                                  19     of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall deliver

                                                                  20     such property or the value of same to the debtor.

                                                                  21              81.      Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                  22     is property of the bankruptcy estate shall pay such debt to the debtor.

                                                                  23              82.      O’Connor made demand on Blue Shield to turn over the amounts owed to it under the

                                                                  24     terms of the O’Connor/Blue Shield Agreements.

                                                                  25              83.      Despite such demand, Blue Shield has failed and continues to fail and refuse to turn

                                                                  26     over the sums owed to O’Connor.

                                                                  27              84.      O’Connor is entitled to an order directing Blue Shield to immediately pay the

                                                                  28     amounts owing on the O’Connor Claims, plus interest thereon at the legal rate according to proof.

                                                                                                                             13
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER           Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                                                                                       Main Document    Page 14 of 20


                                                                   1                                       ELEVENTH CLAIM FOR RELIEF

                                                                   2                                  (For Unjust Enrichment by Plaintiff O’Connor)

                                                                   3              85.      Plaintiff O’Connor refers to and incorporates herein each and every allegation

                                                                   4     contained in Paragraphs 1 through 84 above, as though fully set forth herein.

                                                                   5              86.      O’Connor provided health care services to Blue Shield members on behalf of and for

                                                                   6     the benefit of Blue Shield.

                                                                   7              87.      O’Connor provided the services with the understanding that it would be paid by Blue

                                                                   8     Shield for the services provided, but Blue Shield has failed to pay for such services.

                                                                   9              88.      Blue Shield has obtained the benefit of the services and has been unjustly enriched

                                                                  10     thereby to the detriment of O’Connor.

                                                                  11              89.      By reason thereof, O’Connor is entitled to an order directing Blue Shield to disgorge
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     the amounts owing on the O’Connor Claims, plus interest thereon at the legal rate according to
                                        LOS ANGELES, CALIFORNIA




                                                                  13     proof.
                                           ATTORNEYS AT LAW




                                                                  14                                       TWELFTH CLAIM FOR RELIEF

                                                                  15                    (For Damages for Violation of the Automatic Stay by Plaintiff O’Connor)

                                                                  16              90.      Plaintiff O’Connor refers to and incorporates herein each and every allegation

                                                                  17     contained in Paragraphs 1 through 89 above, as though fully set forth herein.

                                                                  18              91.      Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to

                                                                  19     O’Connor for the O’Connor Claims constitute property of O’Connor’s bankruptcy estate.

                                                                  20              92.      Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                  21     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                  22              93.      By retaining and failing to pay amounts due to O’Connor for the O’Connor Claims

                                                                  23     after actual notice of the Debtors’ bankruptcies, Blue Shield violated the automatic stay by

                                                                  24     exercising control over property of the bankruptcy estate within the meaning of § 362(a)(3) of the

                                                                  25     Bankruptcy Code.

                                                                  26              94.      O’Connor is entitled to a determination that Blue Shield’s exercise of control over

                                                                  27     amounts due to O’Connor for the O’Connor Claims violated, and continues to violate, the automatic

                                                                  28

                                                                                                                             14
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                                                                                      Main Document    Page 15 of 20


                                                                   1     stay and that O’Connor is entitled to damages for violation of the automatic stay pursuant to § 105(a)

                                                                   2     of the Bankruptcy Code, according to proof.

                                                                   3                                     THIRTEENTH CLAIM FOR RELIEF

                                                                   4                            (For Breach of Written Contract by Plaintiff Saint Louise)

                                                                   5              95.      Plaintiff Saint Louise refers to and incorporates herein each and every allegation

                                                                   6     contained in Paragraphs 1 through 94 above, as though fully set forth herein.

                                                                   7              96.      Effective December 1, 2010, Saint Louise and Blue Shield entered into a written Fee

                                                                   8     for Service Hospital Provider Agreement, and effective December 1, 2017, Saint Louse and Blue

                                                                   9     Shield entered into another written Fee for Service Hospital Provider Agreement, each as amended

                                                                  10     and supplemented from time to time thereafter (collectively, the “Saint Louise/Blue Shield

                                                                  11     Agreements”), under which Blue Shield agreed to reimburse Saint Louise for covered medical
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     services provided to Blue Shield members at agreed upon rates. True and correct copies of the Saint
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Louise/Blue Shield Agreements are attached hereto and incorporated herein by reference as Exhibits
                                           ATTORNEYS AT LAW




                                                                  14     G-1 and G-2.

                                                                  15              97.      Pursuant to Article V of the Saint Louise/Blue Shield Agreements, Saint Louise was

                                                                  16     required to submit claims to Blue Shield within 180 days following the end of each billing period,

                                                                  17     and Blue Shield was required to pay Saint Louise for covered services in accordance with the agreed

                                                                  18     upon compensation schedules and within the time-frames mandated by applicable state or federal

                                                                  19     law. Other than charging Blue Shield members for certain copayments, coinsurance, and/or

                                                                  20     deductibles, Saint Louise is precluded under Article VI of the Saint Louise/Blue Shield Agreements

                                                                  21     from seeking payment from the members or persons acting on a member’s behalf in the event that

                                                                  22     Blue Shield fails to pay a timely submitted claim.

                                                                  23              98.      Saint Louise timely submitted thousands of claims to Blue Shield for medical services

                                                                  24     provided to Blue Shield members, which were due and payable to Saint Louise between August 31,

                                                                  25     2017, and February 28, 2019..

                                                                  26              99.      Blue Shield has breached the Saint Louise/Blue Shield Agreements by failing and

                                                                  27     refusing to pay Saint Louise for the services Saint Louise provided to Blue Shield members, or by

                                                                  28     paying Saint Louise amounts less than what is owed pursuant to the terms of the Saint Louise/Blue

                                                                                                                              15
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                                                                                      Main Document    Page 16 of 20


                                                                   1     Shield Agreements, despite Saint Louise’s timely submission of claims. A list of the unpaid or

                                                                   2     underpaid claims (the “Saint Louise Claims”), including the dates of submission, amounts owed and

                                                                   3     partial payments, if any, all redacted to preserve confidential patient information, is attached hereto

                                                                   4     as Exhibit H.

                                                                   5              100.     Saint Louise is informed and believes that all disputed claim procedures have been

                                                                   6     substantially or wholly performed or satisfied, and that it has otherwise performed all terms and

                                                                   7     conditions required of it to be performed under the terms of the Saint Louise/Blue Shield

                                                                   8     Agreements.

                                                                   9              101.     Demand for payment of the unpaid and underpaid Saint Louise Claims was made, but

                                                                  10     Blue Shield has failed and continues to fail and refuse to pay the Saint Louise Claims.

                                                                  11              102.     By reason of Blue Shield’s breach of the Saint Louise/Blue Shield Agreements, Saint
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Louise has been damaged in the sum of not less than $710,570, plus interest thereon at the legal rate
                                        LOS ANGELES, CALIFORNIA




                                                                  13     from and after thirty days after Blue Shield’s receipt of each Saint Louise Claim.
                                           ATTORNEYS AT LAW




                                                                  14                                     FOURTEENTH CLAIM FOR RELIEF

                                                                  15                                     (For Turnover by Plaintiff Saint Louise)

                                                                  16              103.     Plaintiff Saint Louise refers to and incorporates herein each and every allegation

                                                                  17     contained in Paragraphs 1 through 102 above, as though fully set forth herein.

                                                                  18              104.     Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to Saint

                                                                  19     Louise under the terms of the Saint Louise/Blue Shield Agreements constitute property of Saint

                                                                  20     Louise’s estate in that they are matured and not subject to bona fide dispute.

                                                                  21              105.     Pursuant to § 542 of the Bankruptcy Code, an entity in possession, custody, or

                                                                  22     control of property that the debtor may use, sell, or lease under § 363 of the Bankruptcy Code shall

                                                                  23     deliver such property or the value of same to the debtor.

                                                                  24              106.     Pursuant to § 542(b) of the Bankruptcy Code, an entity that owes a matured debt that

                                                                  25     is property of the bankruptcy estate, shall pay such debt to the debtor.

                                                                  26              107.     Saint Louise made demand on Blue Shield to turn over the amounts owed to it under

                                                                  27     the terms of the Saint Louise/Blue Shield Agreements.

                                                                  28

                                                                                                                              16
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER            Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                                                                                        Main Document    Page 17 of 20


                                                                   1              108.     Despite such demands, Blue Shield has failed and continues to fail and refuse to turn

                                                                   2     over the sums owed to Saint Louise.

                                                                   3              109.     Saint Louise is entitled to an order directing Blue Shield to immediately pay the

                                                                   4     amounts owing to Saint Louise on the Saint Louise Claims, plus interest thereon at the legal rate

                                                                   5     according to proof.

                                                                   6                                        FIFTEENTH CLAIM FOR RELIEF

                                                                   7                                  (For Unjust Enrichment by Plaintiff Saint Louise)

                                                                   8              110.     Plaintiff Saint Louise refers to and incorporates herein each and every allegation

                                                                   9     contained in Paragraphs 1 through 109 above, as though fully set forth herein.

                                                                  10              111.     Saint Louise provided health care services to Blue Shield members on behalf of and

                                                                  11     for the benefit of Blue Shield.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              112.     Saint Louise provided the services with the understanding that it would be paid by
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Blue Shield for the services provided, but Blue Shield has failed to pay for such services.
                                           ATTORNEYS AT LAW




                                                                  14              113.     Blue Shield has obtained the benefit of the services and has been unjustly enriched

                                                                  15     thereby to the detriment of Saint Louise.

                                                                  16              114.     By reason thereof, Saint Louise is entitled to an order directing Blue Shield to

                                                                  17     disgorge the amounts owing to Saint Louise on the Saint Louise Claims, plus interest thereon at the

                                                                  18     legal rate according to proof.

                                                                  19                                        SIXTEENTH CLAIM FOR RELIEF

                                                                  20                 (For Damages for Violation of the Automatic Stay by Plaintiff Saint Louise)

                                                                  21              115.     Plaintiff Saint Louise refers to and incorporates herein each and every allegation

                                                                  22     contained in Paragraphs 1 through 114 above, as though fully set forth herein.

                                                                  23              116.     Pursuant to § 541 of the Bankruptcy Code, the amounts owed by Blue Shield to Saint

                                                                  24     Louise for the Saint Louise Claims constitute property of Saint Louise’s bankruptcy estate.

                                                                  25              117.     Pursuant to § 362(a)(3) of the Bankruptcy Code, the knowing retention of estate

                                                                  26     property violates the automatic stay and constitutes an act to exercise control over estate property.

                                                                  27              118.     By retaining and failing to pay amounts due to Saint Louise for the Saint Louise

                                                                  28     Claims after actual knowledge of the Debtors’ bankruptcies, Blue Shield violated the automatic stay

                                                                                                                              17
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                                                                                      Main Document    Page 18 of 20


                                                                   1     by exercising control over property of the bankruptcy estate within the meaning of § 362(a)(3) of the

                                                                   2     Bankruptcy Code.

                                                                   3              119.     Saint Louise is entitled to a determination that Blue Shield’s exercise of control over

                                                                   4     amounts due to Saint Louise for the Saint Louise Claims violated, and continues to violate, the

                                                                   5     automatic stay and that Saint Louise is entitled to damages for violation of the automatic stay

                                                                   6     pursuant to § 105(a) of the Bankruptcy Code, according to proof.

                                                                   7                                                      PRAYER

                                                                   8              WHEREFORE, Plaintiffs pray for entry of judgment against Blue Shield as follows:

                                                                   9              On the First Claim for Relief asserted by Plaintiff St. Vincent:

                                                                  10              1.       For judgment against Blue Shield in the sum of $4,100,759, or such other amount

                                                                  11     according to proof; and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              2.       For interest thereon at the legal rate from 30 days after Blue Shield’s receipt of each
                                        LOS ANGELES, CALIFORNIA




                                                                  13     St. Vincent Claim until paid in full.
                                           ATTORNEYS AT LAW




                                                                  14              On the Second and Third Claims for Relief asserted by Plaintiff St. Vincent:

                                                                  15              3.       For an order directing Blue Shield to turn over or disgorge to St. Vincent the sum of

                                                                  16     $4,100,759, or such other amount according to proof, plus interest thereon at the legal rate from the

                                                                  17     date of judgment until paid in full.

                                                                  18              On the Fourth Claim for Relief asserted by Plaintiff St. Vincent:

                                                                  19              4.       For a determination that Blue Shield’s exercise and control over amounts due to St.

                                                                  20     Vincent for the St. Vincent Claims violated the automatic stay, and for an award of compensatory

                                                                  21     damages according to proof.

                                                                  22              On the Fifth Claim for Relief asserted by Plaintiff Seton:

                                                                  23              5.       For judgment against Blue Shield in the sum of $5,998,620, or such other amount

                                                                  24     according to proof; and

                                                                  25              6.       For interest thereon at the legal rate from 30 days after Blue Shield’s receipt of each

                                                                  26     Seton Claim until paid in full.

                                                                  27              On the Sixth and Seventh Claims for Relief asserted by Plaintiff Seton:

                                                                  28              7.       For an order directing Blue Shield to turn over or disgorge to Seton the sum of

                                                                                                                              18
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                                                                                      Main Document    Page 19 of 20


                                                                   1     $5,998,620, or such other amount according to proof, plus interest thereon at the legal rate from the

                                                                   2     date of judgment until paid in full.

                                                                   3              On the Eighth Claim for Relief asserted by Plaintiff Seton:

                                                                   4              8.       For a determination that Blue Shield’s exercise and control over amounts due to

                                                                   5     Seton for the Seton Claims violated the automatic stay, and for an award of compensatory damages

                                                                   6     according to proof.

                                                                   7              On the Ninth Claim for Relief asserted by Plaintiff O’Connor:

                                                                   8              9.       For judgment against Blue Shield in the sum of $1,837,209, or such other amount

                                                                   9     according to proof; and

                                                                  10              10.      For interest thereon at the legal rate from 30 days after Blue Shield’s receipt of each

                                                                  11     O’Connor Claim until paid in full.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12              On the Tenth and Eleventh Claims for Relief asserted by Plaintiff O’Connor:
                                        LOS ANGELES, CALIFORNIA




                                                                  13              11.      For an order directing Blue Shield to turn over or disgorge to O’Connor the sum of
                                           ATTORNEYS AT LAW




                                                                  14     $1,837,209, or such other amount according to proof, plus interest thereon at the legal rate from the

                                                                  15     date of judgment until paid in full.

                                                                  16              On the Twelfth Claim for Relief asserted by Plaintiff O’Connor:

                                                                  17              12.      For a determination that Blue Shield’s exercise and control over amounts due to

                                                                  18     O’Connor for the O’Connor Claims violated the automatic stay, and for an award of compensatory

                                                                  19     damages according to proof.

                                                                  20              On the Thirteenth Claim for Relief asserted by Plaintiff Saint Louise:

                                                                  21              13.      For judgment against Blue Shield in the sum of $710,570, or such other amount

                                                                  22     according to proof; and

                                                                  23              14.      For interest thereon at the legal rate from 30 days after Blue Shield’s receipt of each

                                                                  24     Saint Louise Claim until paid in full.

                                                                  25              On the Fourteenth and Fifteenth Claims for Relief asserted by Plaintiff Saint Louise:

                                                                  26              15.      For an order directing Blue Shield to turn over or disgorge to Saint Louise the sum of

                                                                  27     $710,570, or such other amount according to proof, plus interest thereon at the legal rate from 30

                                                                  28     days after the submission of each timely claim until paid in full.

                                                                                                                              19
                                                                         DOCS_SF:103936.2 89566/002
                                                                       Case 2:20-ap-01575-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                                                                                      Main Document    Page 20 of 20


                                                                   1              On the Sixteenth Claim for Relief asserted by Plaintiff Saint Louise:

                                                                   2              16.      For a determination that Blue Shield’s exercise and control over amounts due to Saint

                                                                   3     Louise for the Saint Louise Claims violated the automatic stay, and for an award of compensatory

                                                                   4     damages according to proof.

                                                                   5              On All Claims for Relief asserted by Plaintiffs against Blue Shield:

                                                                   6              17.      For such other and further relief the Court deems just and proper.

                                                                   7
                                                                         Dated: August 28, 2020                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                   8

                                                                   9

                                                                  10                                                     /s/ Steven J. Kahn
                                                                                                                         Steven J. Kahn
                                                                  11                                                     Co-Counsel to Chapter 11 Debtors and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                         Debtors In Possession
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                             20
                                                                         DOCS_SF:103936.2 89566/002
